Citation Nr: 1414006	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-23 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sarcoidosis, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for sarcoidosis, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the claim to reopen.

The Veteran testified before the undersigned at a September 2013 video hearing before the Board held at the Cleveland, Ohio, RO.  

In addition to the paper claims file, there is a Virtual VA and Veterans Benefits Management System (VBMS) paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a transcript of the September 2013 video hearing and VA Medical Center (VAMC) treatment records dated from September 1988 to October 2012, which are not contained in the paper claims file.  This record has been reviewed by the Board in adjudicating this claim.  The remaining records in the Virtual VA and VBMS paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for sarcoidosis, to include as due to Agent Orange is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In December 2009, the RO denied the Veteran's claim for service connection for sarcoidosis, to include as due to Agent Orange exposure.  The Veteran did not perfect a timely appeal. 

2.  Evidence relevant to the Veteran's claim received since the December 2009 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; and, is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2009 rating decision denying the claim for service connection for sarcoidosis, to include as due to Agent Orange exposure, is final.  38 U.S.C.A.          § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  Evidence received since December 2009 is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board reopens and remands the Veteran's claim of entitlement to service connection for sarcoidosis, to include as due to Agent Orange exposure.  As such, no discussion of VA's duty to notify and assist is necessary.




New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Historically, a May 2009 rating decision denied the Veteran's claim for service connection for sarcoidosis, based on a finding that records did not show that the condition was related to herbicide exposure or that the condition occurred in, was aggravated, or caused by his military service.  In October 2009, the Veteran submitted additional evidence in support of his claim.  The RO confirmed and continued the denial in a December 2009 rating decision.  In December 2009, the Veteran filed a request for the claim to be reopened and submitted additional evidence, but did not perfect an appeal.  An August 2010 rating decision denied the Veteran's claim on the basis of no new and material evidence; specifically, that there was no evidence relating the Veteran's diagnosed sarcoidosis to service or herbicide exposure.  The Veteran then submitted a December 2010 Notice of Disagreement and perfected an appeal in August 2011.  Newly received evidence includes written lay statements from the Veteran and his private treating physician, Dr. Jennifer Sylvester at Chillicothe Family Practice, a copy of a Board decision relating to another Veteran in support of his claim, and the transcript of a hearing conducted in September 2013.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for sarcoidosis, to include as due to Agent Orange exposure.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sarcoidosis, to include as due to Agent Orange exposure, is reopened, and to this extent only, the appeal is granted.


REMAND

Regarding de novo review of the issue of service connection for sarcoidosis, to include as due to Agent Orange, while the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.

Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court has held that requirement (C) is a "low threshold" requirement.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran's service treatment records are silent for any evidence that the Veteran's sarcoidosis is related to service or Agent Orange exposure.  However, the evidence of record indicates that the Veteran's diagnosed sarcoidosis may be related to Agent Orange exposure.  The Board finds that this evidence meets the low threshold requirement outlined in McLendon, and a VA examination is necessary to determine the nature and likely etiology of the Veteran's current sarcoidosis.

Finally, the most recent VA treatment records associated with the Veteran's claims file are dated in October 2012.  Any records of VA treatment for the disability at issue constitute pertinent evidence.  As they are constructively of record, any outstanding VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record updated records of any VA evaluations or treatment the Veteran has received for the disability at issue since October 2012.

2. After the above development is completed, the RO should arrange for the Veteran to undergo a VA examination by an appropriate physician (preferably, a pulmonologist) to assess the etiology of documented sarcoidosis.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should provide an opinion, consistent with sound medical principles, addressing the following:

a) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's sarcoidosis had its onset within the first year following service discharge, and, if so, whether the disability was manifested to a compensable degree (by pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids); or, if not, then:

b) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's sarcoidosis is the result of Agent Orange exposure.

In rendering the requested opinion, the examiner should consider and discuss all pertinent lay and medical evidence, to include the private opinions from Dr. Jennifer Sylvester at Chillicothe Family Practice, referenced above, and Dr. Patrick Ross at the Ohio State University Medical Center, and the Veteran's written statements and hearing testimony.

The examiner must explain the rationale for all opinions.

3. Then readjudicate the claim on appeal.  If the claim remains denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


